 

Case 4:21-cv-00018-JAJ-CFB Document1 Filed 01/22/21 Page 1 of 2

y Cody 1 y Ray. Levelee 417640L

a Pelle Condy Gal
__ le NE Bl PL

Res Momes, TA. — 7

__ UNITED STATES. piste ob CORT FOR: THE. SOUTHERN) pDisRir oF tow, =
_\CoDY RAY LEYEKE _CASE NO:

 

 

tS PUANTIFE _ Complaint PoRsuMt TS 5 ALUSC

kev. SCHNIEDER, Slee ALLEGATIONS oF CRIMINAL
____ Pouic coonTy SHERI EE ___TORTORE PLANTIEF IN DANCER,

DESENDEAT oF IMMINENT PHYSICAL. HARM

 

Plant €6 to in. rm nerrt cng ek P BS
_ le Plank ie hov¥edin oe ped hoosty unrt). a POU Camty

wlth mang wental ae Linmedes. Shs make-can
aol pect sna ieeey “|

a Noo, Caby RAY. LEVER: soomits Hs Clea Pacsuant =
bo 42 USCS 1983... PlentiSe te ‘ibeatt by Delendaar

yelca| Ham.

 

 

mpassiole foc plant FE ty sleepy a
pai aheld RSH, sol ocak vies 12
il moning. Delendenlt NOS ORL

ne Ke cemedlyt e, NO Ke. j olans aA. comm tyne Fo
svicide bh vay ging hue ole Zolty Cope mM le ob bedchoele

   
 
     
   

 

14, "Te - ol Ble ig nee consbity Orval, PGZRC cLby

  

Mer rent Io 00 Goncht bon _
Leamg relel

 

aie che Josgpinenk edna He. Dendoak odes.

aciil

| 2 Mone ee to ele. Bharti
2D Day “ee conten — fore pain

onausse qe ust ad
ue Pn n odor ee Dianlil Con ae Is lect

om”
; per aguecede

   

  

 

 

 

 

 

“ener Ch ly.
eV R/C AE

 

 

 

ee cag ee sae
} ‘ 12 1

Leveke CodGase As2ijdy-09018-JAJ-CFB Document 1 Filed 01/22/21 Page 2 of 2
Polk County Jai Hasler
1985 NE 51st Place -

Des Moines, IA 50313-2517 FS ay EH aN ie

 
 

HU tommy “toad Home WY fone, bb )

JAN 11 2021

 

   
  

CLERK U.S. DISTRICT COUR}
CQOPTUCPA tonnes een, iy
OUUTT iN UT ¥ } {

 

wliuri

Judge John Jarvey

123 E. Walnut St. : a
_ g CE Noy Des Moines, !A50309 TORTURE
EMERGE INMATE. BEING ToRtURGYD

ThyimaAte IN DANCEROF |
I WWAiNONT PHS ICAL HA KM LEAR

 
